Citation Nr: 0615692	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for arteriosclerotic heart 
disease with coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel





INTRODUCTION

The veteran had active service from May 1962 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's claim was received subsequent to October 1, 
1997.

2.  Arteriosclerotic heart disease with coronary artery 
disease is not due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination.


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for arteriosclerotic heart disease with coronary artery 
disease is not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
February 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A letter dated in 
June 2002 instructed the veteran regarding the evidence 
necessary to establish entitlement to compensation under § 
1151 and noted the information that he should submit.  He 
was told how VA would assist him in obtaining evidence 
supportive of his claims.  The letter also indicated what 
evidence had sought by VA.  The veteran's claim was 
subsequently adjudicated in a rating decision of April 2003.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and an opinion has been obtained from a VA 
physician.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the duty to assist requirements of 
the VCAA and the implementing regulations have been satisfied 
with respect to the issues on appeal.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997, the effective date of the new 
law.  

Under the applicable law, when a veteran suffers additional 
disability as the result of VA treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).  For 
claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2005).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2005).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).

The veteran essentially argues that VA providers failed to 
recognize that his risk factors for heart attack and 
institute aggressive measures to prevent such an event.  

The record reflects that EKG testing in November 2000 
revealed normal sinus rhythm with occasional premature 
ventricular complexes and premature atrial complexes.  There 
were nonspecific ST and T wave abnormalities.  The assessment 
was hypertension, hyperlipidemia, and benign prostatic 
hypertrophy.  The provider's plan included the veteran 
enrolling in a local smoking cessation class.  Carotid 
Doppler ultrasound testing conducted in November 2000 
revealed some plaque buildup on both sides, but blood flow 
was noted to remain good, and no treatment was indicated.  
The veteran was advised that he should have a Doppler study 
once per year.  He was also advised to watch his diet to 
lower his cholesterol.  

Chest X-rays taken in November 2001 indicated no active 
disease, with the cardiac shadow within normal limits.  There 
was mild calcification in the aortic knob.  

The veteran had an acute inferior myocardial infarction in 
February 2002.  Private treatment records indicate no past 
history of atherosclerotic heart disease.  The veteran was 
given thrombolytic agents but complained of ongoing chest 
pain.  Left heart catheterization, percutaneous transluminal 
coronary angioplasty with stent placements, and abdominal 
aortography were performed.  A July 2002 private radiology 
report indicates arteriosclerotic vascular disease with no 
acute cardiopulmonary process.

On VA examination in March 2003, the veteran's medical 
history was reviewed, to include diagnoses of hyperlipidemia, 
hypertension, and myocardial infarction.  The examiner 
indicated that a chest X-ray was normal and that EKG 
reflected normal sinus rhythm with sinus bradycardia.  He 
noted that private angiograms reflected right-sided coronary 
artery disease with proximal right coronary stenting, mid 
right coronary stenting, and distal right coronary stenting.  
The diagnoses included arteriosclerotic heart disease with 
coronary artery disease, hyperlipidemia, and essential 
hypertension.  The examiner concluded that there was no 
evidence that VA failed to treat the veteran and diagnose 
heart disease.  He noted that the veteran was seen in a VA 
clinic for hypercholesterolemia, and that an ultrasound 
duplex was done and MRI ordered for other problems.  He 
pointed out that the veteran's risk factors included 
hypertension and longstanding hypercholesterolemia, along 
with smoking and strong family history of heart disease.  He 
concluded that VA did not fail in a timely manner to diagnose 
and treat the veteran to prevent a heart attack.  He noted 
that the veteran was in fact being treated for 
hypercholesterolemia by VA and that normal sinus rhythm with 
sinus bradycardia had also been noted.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  The veteran has submitted no competent evidence which 
tends to substantiate his contentions that he suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of his heart disease 
was VA medical treatment.  

While the Board has considered the veteran's statements that 
VA providers failed to act aggressively to prevent his heart 
attack, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment.  








ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for arteriosclerotic heart 
disease with coronary artery disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


